Citation Nr: 9914441	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  93-12 325	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disorder prior to cervical diskectomy on July 
11, 1997.

2.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disorder after cervical diskectomy on July 11, 
1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to June 
1982 and from January 1987 to April 1988.  

This appeal arises from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted an increased rating from 10 
percent to 20 percent for a cervical myositis with early 
degenerative joint disease.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim to the RO for additional development in February 1995.  
The veteran's claim was returned to the Board and remanded 
again in August 1996 for additional development required by 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  



FINDING OF FACT

Prior to his surgery on July 11, 1997, the veteran's cervical 
spine disorder was productive of severe limitation of motion 
of the cervical spine and severe intervertebral syndrome with 
recurring attacks with intermittent relief.



CONCLUSION OF LAW

The criteria for an increased evaluation to 40 percent for a 
cervical spine disorder prior to July 11, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.71a, Diagnostic Code 5293 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

Pertinent Laws and Regulations.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body.  
Functional loss may be due to pain, supported by adequate 
pathology, or the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

When a reasonable doubt arises regarding the degree of 
disability such doubt should be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.

Myositis will be rated on limitation of motion of affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5021 (1998).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71, Diagnostic Code 5003.

Moderate limitation of motion of the cervical spine is 
evaluated as 20 percent disabling.  Severe limitation of 
motion of the cervical spine is evaluated as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  

Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of a diseased disc with little intermittent relief is 
evaluated as 60 percent disabling.  Severe intervertebral 
syndrome demonstrated by recurring attacks with intermittent 
relief is evaluated as 40 percent disabling.  Moderate 
intervertebral syndrome with recurring attacks is evaluated 
as 20 percent disabling.  Mild intervertebral syndrome is 
evaluated as 10 percent disabling.  38 C.F.R. Part 4, 
Diagnostic Code 5293.

Factual Background.  Service medical records reveal that the 
veteran was injured in an October 1981 automobile accident.  
He hyperextended his cervical spine.  He was cared for by a 
civilian doctor who recommended a cervical collar for neck 
support.  October 1981 X-rays were within normal limits.  The 
veteran was tender to palpation at C6-7.  There were no 
spasms.  A neurological evaluation was within normal limits.  
The impression was hyperextension injury of the cervical 
spine.  

November 1981 service medical records include reports of 
physical therapy for intermittent pain and spasm of the neck.  

In March 1982 the veteran complained of right cervical, 
shoulder and scapular pain.  Service medical records revealed 
that the neck was supple on objective examination.  He had 
full range of motion.  Neurological evaluation revealed he 
was intact.  The assessment was chronic cervical pain 
secondary to a motor vehicle accident.  

Later March 1982 service medical records include notation of 
pain with cervical palpation.  There was normal range of 
motion of the cervical spine.  There was a question about 
decreased biceps and rhomboid reflexes.  The impression was 
status post hyperextension hyperflexion injury, rule out 
cervical disc impingement syndrome.  

An orthopedic evaluation in March 1982 revealed full range of 
motion, no spasm or tenderness.  Reflexes and sensation were 
within normal limits.  X-rays of the cervical spine revealed 
no significant abnormalities.  A neurological evaluation in 
April 1982 recommended an electromyograph (EMG).  

As noted above, the veteran was released from his first 
period of active military service in June 1982.  He filed an 
application for compensation and was accorded a VA 
examination in August 1982.  The veteran complained of sharp 
pain in the neck which radiated into his shoulder.  
Examination revealed a normal curvature of the neck.  No 
muscle spasms were present.  There was full range of motion 
of the neck.  The diagnosis was cervical myositis, residual 
of hyperextension injury.  

By a rating decision dated in September 1982, VA established 
service connection for cervical myositis, evaluated as 0 
percent disabling under Diagnostic Code 5021.

The veteran began his second period of active military 
service in January 1987.  Service medical records from July 
1987 included X-rays of the cervical spine.  They revealed 
mild disc space narrowing at the C5-6 interspace with a 
calcification just anterior to this.  There was mild 
hypertrophy at the right C5-6 space.  The findings were all 
compatible with early degenerative change.  There was also 
reversal of the normal lordotic curve of the cervical spine.  
A July 1987 electromyographic study was entirely normal.  In 
October 1987 the veteran was evaluated for physical therapy.  
Range of motion of the cervical spine was within normal 
limits.  Strength was within normal limits.  Neurological 
testing was negative.  The assessment was degenerative joint 
disease of the cervical spine with narrowing on the right.  
Physical therapy notes from December 1987 reflect that the 
neck and shoulder were much better.  Examination revealed 
that the neck was more supple.  Cervical range of motion was 
much easier.  There was tenderness in the shoulder at 
attachment of the upper trapezius at the acromion suggestive 
of strain and overwork.  In December 1987 the veteran agreed 
that the initial pain began with marked increase in weight 
lifting.  He had dropped the weight to 225 pounds which did 
not cause pain.  The veteran was released from his second 
period of active military service in April 1988.

In April 1989 the veteran was examined by the VA.  He 
reported that he worked at a spectacle shop as an optician 
and that he had lost 16 hours from work during the past year 
due to spasms in his neck.  Examination of the neck revealed 
full flexion and extension.  There was only 20 degrees of 
lateral bending and 30 degrees of twisting.  There was no 
atrophy, weakness or decrease in deep tendon reflexes.  
X-rays of the neck showed loss of cervical lordosis and early 
spurring with loss of disc height at C5-6 and C6-7.  X-rays 
of the cervical spine revealed no fracture, subluxation or 
significant degenerative changes.  The neural exit foramina 
appeared widely patent bilaterally.  

In October 1991 the veteran was seen by Thomas A. Konicki, 
D.C., a chiropractor, for complaints of left shoulder and 
neck pain.  The diagnosis was cervicobrachial syndrome and 
subluxation of the acromioclavicular joint.  The records 
showed treatment seven times from October 1991 to November 
1991.  There had been no further contact after November 1991.  
Dr. Konicki reported the above in a letter dated in July 
1995.

In February 1992 the veteran underwent testing, including X-
rays, an EMG and cervical spine MRI, at the referral of 
Michael P. DeBord, D.C.  X-rays revealed loss of the normal 
cervical lordosis.  There was intervertebral disk narrowing 
at C5-6 level.  There was a limbus bone or calcification of 
the anterior longitudinal ligament at the anterior C5-6 
level.  There was aberrant motion of the cervical spine, 
especially at the C5-6 level and the C4-5 level on 
flexion/extension stress views.  There was mild 
intervertebral foramen encroachment at the mid cervical 
spine.  There was left titling of the entire cervical spine.  
The EMG performed in February 1992 resulted in an impression 
of C5-6 nerve root irritation, carpal tunnel syndrome-right 
and no active denervation noted.  A magnetic resonance 
imaging was performed in February 1992.  Relatively large 
anterior marginal osteophytes were noted at C5-6.  The C4-5 
level demonstrates a small central focal subligamentous 
protrusion causing slight effacement of the thecal sac 
anteriorly.  The C5-6 level showed a moderate sized right 
posterolateral disc protrusion effacing the thecal sac 
anterolaterally and approaching the ventral surface of the 
spinal cord as well.  The C6-7 and C7-T10 levels demonstrated 
minimal annulus bulging centrally.  No bony canal stenosis 
was identified and the foramina appeared patent.  The 
assessment was a moderate sized right posteriorlateral disc 
protrusion at the C5-6 level with a small central disc 
protrusion at C4-5.  

Clinical records from Theordore W. Bernstein, M.D., a private 
neurosurgeon, reflect that the veteran was seen in March 1992 
for complaints of numbness of both hands.  A history of a 
herniated nucleus pulposus was noted.  March 1992 X-ray 
reports from a private facility included an impression of 
mild degenerative joint and endplate disease at C5-6 with 
mild joint spurring into the right C5-6 neural foramen 
causing mild narrowing.  No abnormal alignment was identified 
with flexion and extension.  

In August 1992 the veteran's private chiropractor, Michael P. 
DeBord, D.C., wrote the following letter:

[The veteran] has been under my care for 
recurrent neck pain since February 1990.  
[The veteran] has a positive MRI scan for 
cervical disc syndrome.  He has a disc 
protrusion at the C5-6 level and a disc 
protrusion at the C4-5 level.  X-ray 
evaluation of the cervical spine reveals 
degeneration of the cervical spine with 
multiple levels of intervertebral 
foraminal encroachment.  An EMG 
evaluation of the cervical spine reveals 
C5-6 nerve root irritation.  

The patient's condition is chronic in 
nature.  The patient has been subject to 
recurrent severe exacerbative episodes.  
I anticipate that the patient will 
continue to have recurrent exacerbative 
episodes in the future.  I do not 
anticipate full recovery of this 
condition.  The patient will obviously 
need ongoing treatment on a regular basis 
for relief of pain during excerbative 
episodes.  

A VA examination was performed in September 1992.  The 
veteran complained of stiffness, pain, periodic muscle 
spasms, headaches, motion sickness, and trouble swallowing.  
He had fatigue of the right arm and sometimes numbness and 
limitation of motion.  Examination revealed that the left 
shoulder was higher than the opposite one when the patient 
sat down and when he stood up.  The spasms occurred mostly on 
the left side.  Sometimes they switched to the right side.  
When asked to be erect, both of his shoulders were almost at 
the same level.  Range of motion of the cervical spine was 
forward flexion -- full approximately 25 degrees; backward 
extension -- approximately 55 degrees only due to pain; 
lateral flexion to the right -- 31 degrees; lateral flexion 
to the left -- 15 degrees.  Rotation to the left side -- 
approximately 45 degrees.  Rotation to the right side -- 
approximately 45 degrees.  The examiner was unable to feel 
crepitation or grinding sensation when the patient was doing 
range of motion of the neck actively or passively.  No muscle 
spasm was seen during the examination.  Some guarding was 
present, possibly the patient was trying to avoid pain on 
range of motion.  The sensory examination was "Okay" in 
both extremities.  Deep tendon reflexes were present and 
equal bilaterally.  The diagnosis was X-ray of the cervical 
spine reported with degenerative changes C5-6 with narrowing 
of 5th and 6th spaces.  MRI of spine reported moderate sized 
right posterolateral disc protrusion at C5-6 level with small 
central disc protrusion at C4-5.  The examiner noted status 
post car accident 1980 with possible injury of neck, 
osteoarthritis of cervical spine with pain and loss of motion 
and MRI findings posterolateral disc protrusion at C5-6, 
small central disc protrusion at C4-5.  

Clinical notes from Dr. Bernstein dated in September 1994 
reveal that the veteran had full range of motion of his neck.  
There was no weakness.  There was decreased sensation to 
pinprick on the right side, and an absent Tinel's sign.  
There was slight decreased right biceps jerk.  The examiner 
thought it represented carpal tunnel syndrome.  When the 
veteran was seen in April 1995, recurrent neck pain and right 
arm numbness with right handed muscle spasm were noted.  The 
veteran was missing lots of work.  He awakened at night with 
his entire arm numb and had weakness in his right arm.  He 
had some mid back pain.  In an April 1995 letter, Dr. 
Bernstein stated that the veteran continued to have neck pain 
with radiation to his right arm with numbness and tingling.  
He also had muscle spasms in the trapezius muscles.  He often 
awakened at night and his entire arm was numb with subjective 
weakness.  He continued to have well-defined musculature 
secondary to exercise.  There was no weakness and no sensory 
loss.  There were negative Tinel's signs and deep tendon 
reflexes were 2/5 and symmetrical.  He continued to have pain 
despite many attempts at conservative management.  May 1995 
notes reveal that an EMG was normal.  Cervical spine films 
were normal.

In a letter dated in July 1995, Dr. DeBord stated that the 
veteran had been under his care since February 1990.  He 
suffered from cervical intervertebral disc syndrome.  He had 
a positive MRI scan for disc protrusion at the C5-6 level as 
well as a positive EMG evaluation for nerve damage at the C5-
6 level.  In summary the veteran suffered from intervertebral 
disc syndrome of the cervical spine with chronic 
radiculopathy.  He was treating the veteran with chiropractic 
manipulation and physical therapy and occasional aggressive 
rehabilitation.  

VA examination for diseases of the spinal cord was performed 
in September 1995.  The veteran presented complaints of 
chronic neck pain which usually radiated to the left into the 
trapezius area.  He reported that he missed work frequently 
due to severe neck spasms and pain and that he had large 
bills for physician and chiropractor care.  Examination 
revealed decreased range of motion laterally of the neck, 
especially to the left.  The veteran complained of tenderness 
in the paraspine area from the lower cervical region down to 
the mid thoracic region.  He also had spasm in the trapezius 
area on the left.  Strength was 5/5 in all muscle groups.  
There was no atrophy or fasciculations.  Sensory was intact.  
Reflexes were 2 plus with reinforcement bilaterally.  EMG 
from 1994 was negative for radiculopathy.  MRI report from 
1992 showed moderate-sized right posterolateral disk 
protrusion.  Recent cervical films showed straightening of 
the normal lordosis of the cervical spine.  The foraminal 
openings were good.  The diagnosis was chronic neck pain, 
primarily muscular, possibly secondary to hyperextension 
injury in motor vehicle accident.  The examiner dictated an 
addition to the report and requested that his impression was 
that there was no evidence of cervical radiculopathy or 
myelopathy.  

VA X-rays revealed minimal osteoarthritis involving C5 and C6 
with attempts at bony bridging between the two vertebrae; 
minimal degenerative disease located between C5 and 6; 
straightening of the cervical spine compatible with muscle 
spasm and/or strain.  

A VA general medical examination was performed in September 
1995.  The veteran complained that neck pain bothered him the 
most.  He claimed that he had limited motion.  The veteran 
used to lift weights until 1 1/2 years ago.  He was very 
muscular.  He worked as an Optician 40 hours per week.  
Examination of the neck revealed some tilting to the right 
side, away from the site of the pain.  The veteran stated 
that sometimes he moved his neck in some way and he felt like 
a "kick on the neck."  He immediately started having muscle 
spasms in the area that were very painful.  Range of motion 
of the cervical spine was as follows:

On flexion the tip of the chin was 
approximately three finger widths from 
the chest and was painful.  The veteran 
had mild to moderate limitation of full 
flexion.  

Backward extension was to approximately 
40 degrees.  Normal is around 70 degrees.  
This was also painful.  

Lateral flexion to the right was to 
approximately 35 degrees.  The normal is 
from 20 to 45 degrees.  

Rotation to the right was approximately 
50 degrees.  Normal is from 70 to 90 
degrees.  

The veteran expressed pain when doing all 
of them.  

During the examination the veteran sometimes did rotation of 
the neck, and his rotation was strong when doing it.  When 
doing the backward extension and forward flexion, the patient 
had to bend sometimes his back or his knees to obtain the 
range of motion.  No crepitation was noted during the 
examination of the cervical spine.  The veteran stated that 
he had a lot of grinding and clicking of the neck.  

In an October 1996 letter Dr. DeBord, the veteran's 
chiropractor, stated that the veteran had a permanent chronic 
condition of cervical radiculitis, cervical degenerative 
joint disease and cervical myofascitis.  In the 
chiropractor's opinion the cervical disability was 33 
percent.  The veteran needed monthly treatments to control 
pain.  If the veteran did not receive the treatments he had 
difficulty working and doing any light exercise.  

VA examinations were conducted in December 1996.  A VA 
examination report for bladder disease included the following 
comments from the veteran.  That since his last examination 
in 1992 that he has subjectively complained about a 
considerable amount of stiffness and pain, which was worse at 
that time.  He said that his muscle spasms were much worse as 
well.  Sometimes during the acute phase he had to actually 
stop and lay down.  He put hot packs on to relieve the acute 
muscle spasms in his neck.  A VA Neurological examination 
report noted that the veteran managed his store and attended 
chiropractic treatment every other day.  The neck pain was 
intermittent and stiffness accompanied it.  Examination 
revealed that the veteran held his head in a somewhat stiff 
posture and apparently resisted movement in all directions.  
However, passive movement did not show restriction in range 
of motion.  Strength in the muscles was normal everywhere.  
The deep reflexes were symmetrical, although biceps jerk was 
slightly reduced in the left.  Babinski sign was negative.  
Sensory examination was essentially normal throughout.  
Tinel's sign was absent at either wrist.  The assessment was 
chronic neck pain with no evidence of radicular compression, 
spinal cord injury.  

A VA examination of the spine was conducted in December 1996.  
Objective findings included evidence of a considerable drop 
in his right shoulder.  There was loss of the normal cervical 
lordotic curvature.  There was extensive scoliotic curvature 
involving most of the cervical spine and half of the lumbar 
spine.  The curvature did not disappear with forward flexion 
of his spine.  There was considerable amount of thickening 
and severe inability to relax muscles of the left side over 
the supraspinatus muscles, where as on the right side the 
supraspinatus muscles appeared to be somewhat atrophic.  The 
cervical spine was presently slightly flexed to the left.  
The musculature of the back appeared to be weak.  Range of 
motion of the cervical spine was as follows:

Forward Flexion was to 15
Backward Extension was to 20
Left Lateral Flexion was to 10
Right Lateral Flexion was to 15
Rotation to the Left was to 15
Rotation to the Right was to 20.  

Under the heading of "Objective Evidence of Pain on Motion" 
the examiner stated that backward extension, forward flexion, 
flexion to the left and rotation to the left caused a 
considerable amount of pain as exhibited by facial 
expression.  There was no evidence of muscle spasm produced 
by the above movements.  There was no evidence of crepitance.  
After the initial evaluation of the cervical spine for range 
of motion the examiner reevaluated the veteran and put him 
through the separate ranges of motion.  He found considerably 
more stiffness regarding forward flexion, backward extension, 
flexion to the left and rotation to the left than there was 
from the initial findings listed above.  Following the 
diagnosis section of the examination report the examiner 
offered further comments.  He characterized the amount of 
pain elicited on flexion to the left and rotation to the left 
or backward extension or forward flexion as severe.  Motions 
to the right did not produce any pain.  The pain elicited by 
left flexion, left rotation, flexion forward or extension 
backward was supported by adequate pathology.  The degree of 
pain and stiffness were directly related to his disk 
pathology at C4 and C5, and C5 and C6, along with 
degenerative disk disease.  The diagnosed pathology reflected 
a severe inability to undergo ordinary activities such as 
driving his car and performing his duties as an optician.  

Private medical records from July 1997 reveal that the 
veteran underwent a microscopic anterior cervical diskectomy 
with interbody fusion under an Allograft from the bone bank 
at C5-6.  The diagnosis was herniated cervical disc at C5-6.  


Analysis.  The Board noted initially that the veteran has 
undergone a surgical procedure during the pendency of this 
claim that may have significantly altered the nature and 
severity of his service-connected disability.  For that 
reason the Board bifurcated the veteran's claim for an 
increased rating into two periods, the period prior to his 
disk fusion surgery in July 1997 and the period after the 
surgery.

In determining whether or not an increased rating is 
appropriate for the period prior to the July 1997 surgery, 
the Board considers the nature of the veteran's disability 
and the proper diagnostic code to be applied in this case.  
The question presented in this case is whether or not the 
veteran's neck disorder should be rated based on limitation 
of motion of the cervical spine or intervertebral disc 
syndrome.

The veteran was originally service connected for myositis of 
the cervical spine.  As set out above myositis is rated as 
degenerative arthritis based on limitation of motion of the 
affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5021.  The 
veteran's cervical disorder is currently rated as 20 percent 
disabling based on moderate limitation of motion.  

A review of the evidence clearly establishes that the veteran 
had limitation of motion of the cervical spine prior to his 
surgery in July 1997.  The VA examiner in September 1995 
indicated the normal range of motion in backward extension as 
70 degrees.  In December 1996 the veteran was only able to 
extend backward to 20 degrees and that was with severe pain.  
The veteran had less than one third of normal extension with 
pain.  Normal lateral flexion was from 20 to 45 degrees.  On 
right and left lateral flexion the veteran had only 15 and 10 
degrees of range of motion again with pain the examiner 
characterized as severe.  Normal rotation is from 70 to 90 
degrees.  The veteran was only able to rotate 15 degrees to 
the left and 20 degrees to the right.  The veteran clearly 
demonstrated severe limitation of motion of the cervical 
spine which is rated as 30 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  

A higher evaluation based on limitation of motion requires 
ankylosis of the cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5287.  There is no evidence in the record 
which shows that the veteran's cervical spine is fixed in one 
position.  For that reason a higher evaluation than 30 
percent based on limitation of motion is not appropriate.  

The veteran has also presented evidence of degenerative disc 
disease of the cervical spine.  Higher evaluations than 30 
percent are provided for intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  The question is 
whether or not the medical evidence includes pathology 
consistent with intervertebral disc syndrome.  And if so, 
whether the veteran's symptoms meet the criteria for a higher 
evaluation than 30 percent under Diagnostic Code 5293.

The medical evidence in this case includes a hyperextension 
injury to the neck.  In March 1982 following the injury there 
is a notation of decreased biceps and rhomboid reflexes.  
August 1982 service medical records include complaints of a 
sharp pain in the neck which radiated into the shoulder.  
July 1987 X-rays in service revealed mild disc space 
narrowing.  In April 1989 VA X-rays noted early spurring and 
loss of disc height.  The records from the private 
chiropractor in February 1992 included notations of 
intervertebral disk narrowing and intervertebral foramen 
encroachment of the mid cervical spine.  An EMG revealed 
nerve root irritation and carpal tunnel syndrome on the right 
with no active denervation.  An MRI included notations of 
right posterolateral disc protrusion approaching the ventral 
surface of the spinal cord.  In July 1995 the veteran's 
chiropractor stated that the veteran suffered from cervical 
intervertebral disc syndrome.  In September 1995 the VA 
examiner stated that there was no evidence of cervical 
radiculopathy or myelopathy.  The chiropractor stated that 
the veteran had cervical radiculitis in October 1996.  In 
December 1996 a VA examiner again stated there was no 
evidence of radicular compression.  A second VA examiner in 
December 1996 disagreed and specifically stated that the 
degree of pain and stiffness was directly related to disk 
pathology along with degenerative disk disease.  

The operative report for the July 1997 cervical diskectomy 
with interbody fusion reflects that both the preoperative and 
the postoperative diagnosis was herniated cervical disc at 
C5-6.

After reviewing the medical record in its entirety the Board 
finds that the evidence in this case when read 
chronologically clearly shows a pattern of increasing 
deterioration of the cervical disks and increased complaints 
of neck and shoulder pain attributable to disk disease.  
Based on the medical record in this case, described above, 
the Board does not believe that any other rating code is as 
appropriate as Diagnostic Code 5293.  See Butts v. Brown, 5 
Vet.App. 532, 537-540 (1993) and Tedeschi v. Brown, 7 
Vet.App. 411, 413-4 (1995).

The next question to be addressed is whether or not the 
symptoms demonstrated by the veteran meet the criteria for a 
40 percent rating under Diagnostic Code 5293.  A 40 percent 
rating requires severe intervertebral syndrome with 
intermittent relief.  The VA examiner in December 1996 stated 
that the veteran's pain was severe.  In assessing the degree 
of disability, the guidance of the United States Court of 
Appeals for Veterans Claim (Court) in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) must be considered.  In that case the Court 
held that when a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered, and that 
examinations upon which the ratings decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-up."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  The VA General Counsel in VAOPGCPREC 36-97 
held that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain may cause 
limitation of motion of the cervical vertebrae.  Therefore, 
the provisions of 38 C.F.R. § 4.40 and 4.45 must be 
considered when evaluating the veteran's cervical spine 
disorder under Diagnostic Code 5293.

The veteran does have recurring attacks which have been 
reported consistently by the veteran as acute episodes of 
pain followed by muscle spasm which required him to lie down 
and apply hot packs.  The VA examiner who conducted the 
spinal examination in December 1996 included in his remarks 
following the diagnosis a discussion of the veteran's 
functional limitations.  The examiner reported that whenever 
the veteran had a flare up, he had complete loss of his 
function and had to actually lay down and use hot packs in 
order to relieve the acute spasms in the cervical spine.  The 
medical evidence is convincing that the veteran did have 
severe intervertebral syndrome demonstrated by recurring 
attacks with characteristic pain and muscle spasms.  

The Board has concluded that the criteria for a 40 percent 
rating based on Diagnostic Code 5293 have been met.  A higher 
evaluation to 60 percent requires pronounced intervertebral 
disc syndrome "with little intermittent relief."  A review 
of the medical records does not reveal attacks or such 
frequency or duration.  During the September 1995 VA 
examination the veteran indicated that he "sometimes" had 
muscle spasms.  In December 1996 the veteran described his 
acute flare ups as "episodes" of severe muscle spasms.  A 
second VA examination noted that the neck pain was 
intermittent.  It was also noted that he had "considerable" 
amount of stiffness and pain.  Based on the those comments 
the veteran has recurring attacks with intermittent relief.  
He does not have pronounced attacks with little intermittent 
relief.  For that reason the Board has concluded that the 
medical evidence does not indicate that the veteran's 
cervical spine disorder was of such severity that a higher 
evaluation than 40 percent was appropriate.  

An increased rating to 40 percent based on Diagnostic Code 
5293 is warranted for the veteran's service-connected 
cervical spine disorder prior to his disk fusion in July 
1997.  


ORDER

An increased rating to 40 percent for a cervical spine 
disorder prior to July 1, 1997, is granted, subject to 
regulations governing the award of monetary benefits.  


REMAND

The veteran had an anterior cervical diskectomy with 
interbody fusion on July 11, 1997.  The RO granted a total 
rating based on convalescence for the period from July 11, 
1997, through November 30, 1997.  Beginning on December 1, 
1997 a 20 percent rating was assigned for the veteran's 
cervical myositis with disc disease.  The Board must 
determine whether the veteran is entitled to a rating in 
excess of 20 percent for the period following his 
convalescence.  

The claims folder includes a VA examination conducted the 
month after the surgical procedure in July 1997.  The VA 
examiner in August 1997 noted that the veteran was wearing a 
Philadelphia collar and that he was to use it at least until 
his next follow up visit on September 11, 1997.  The examiner 
did not check range of motion of the neck for that reason.  
The RO extended the veteran's convalescent rating up to 
December 1, 1997.  The RO did not attempt to obtain the 
records of the veteran's private physician who followed him 
after his surgery in July 1997.  The Board is unable to 
determine based on the evidence of record the degree of 
disability of the veteran's cervical disorder after December 
1, 1997 based on the evidence currently of record.  For that 
reason the veteran should be afforded another examination for 
disability evaluation purposes.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held that 
the duty to assist the veteran in obtaining available facts 
and evidence to support his claim includes obtaining 
pertinent evidence that applies to all relevant facts.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  This duty also 
includes providing additional examinations by a specialist 
when recommended or indicated.  Hyder v. Derwinski, 
1 Vet.App. 221 (1991).  Accordingly, this case is REMANDED to 
the RO for the following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his cervical spine 
disorder since his surgery in July 1997.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.

2.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to determine the 
current nature and severity of his 
cervical spine disorder.  The claims 
folder should be made available to the 
examiner prior to the examination.  The 
examination should include all 
appropriate diagnostic testing.  Range of 
motion studies of the cervical spine 
should be conducted.  The examiner must 
report range of motion in degrees of arc 
and designate any portion of the arcs of 
motion which are painful.  The examiner 
should report all symptoms of 
intervertebral disc syndrome, such as 
characteristic pain, demonstrable muscle 
spasm, absent reflexes or other 
neurological findings appropriate to the 
site of a diseased disc.  If the veteran 
is having attacks of radicular pain 
related to his cervical disc disease the 
examiner is asked to elicit information 
from the veteran as to the frequency and 
duration of such attacks.  The examiner 
should comment on the functional 
impairment caused by pain and whether or 
not any complaints of pain are supported 
by adequate pathology.

3.  Following completion of the above 
actions, the RO should review the 
examination report and ensure that it 
provides the information requested above.  
The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.  

The case should then be returned to the Board for further 
appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

